Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
2.	Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application 17/130,792 and the provisional applications: “overlapping information to a user terminal, the overlapping information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel; and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the overlapping information” as recited in independent claims 10 and 13. Therefore, applicant is required to change the relationship continuation to continuation-in-part because this application contains the above matter not disclosed in the prior-filed application.
IDS

3.	IDS documents include the foreign documents  WO2011055536 and WO2009154279. But they are not provided by the applicant. Applicant is requested to provide the IDS documents.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 1 include the limitation: “overlapping information to a user terminal, the overlapping information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel; and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the overlapping information”. 
A search of the applicant’s specification was conducted and no support in the specification could be found concerning the limitation "overlapping information to a user terminal, the overlapping information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel; and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the overlapping information”. 
In fact, the search of the specification does not even include the phrase “overlapping” and “PDSCH” together in the same paragraph. Only the claims include the limitation found within the claims. Examiner recognizes that the application claims priority to other applications. None of the priority application mention the phrase overlapping. Overlapping only mentioned in priority application No. 17/130792 in paragraphs 413, 414, 436 and 638, but in very different context. E.g., the following phrases were found regarding overlapping:
[0413] A description of transmission beams 1202-1, 1202-2, 1202-3, 1203-1, 1203-2, and 1203-3 overlaps a description given with reference to FIG. 12, and thus a description thereof is omitted.
[0414] A description of terminals 704-1, 704-2, 704-3, 704-4, and 704-5, and receiving directivity 705-1, 705-2, 705-3, 705-4, 705-5, 706-1, 706-2, 706-3, 706-4, and 706-5 overlaps a description given with reference to FIG. 12, and thus a description thereof is omitted.
[0436] A description of a relation between “modulated signal 1” and “modulated signal 2” overlaps a description with reference to FIG. 13, and thus the description thereof is omitted. Here, a description of a relation between “modulated signal 3” and “modulated signal 4” is given with reference to FIG. 21.
[0638] Specifically, a first base station or a first transmission system generates a first packet group which includes data of a first stream, and a second packet group which includes data of the first stream, transmits a packet included in the first packet group in a first period using a first transmission beam, and transmits a packet included in the second packet group in a second period using a second transmission beam different from the first transmission beam. The first period and the second period do not overlap.
[0641] In addition to the configuration of the first base station or the first transmission system, a second base station or a second transmission system further generates a third packet group which includes data of the first stream, and transmits a packet included in the third packet group in a third period using a third transmission beam different from the first transmission beam and the second transmission beam. The third period does not overlap the first period and the second period.
[0643] Further, in addition to the configuration of the first base station or the first transmission system, the third base station or the third transmission system further generates a third packet group which includes data of the first stream, and transmits a packet included in the third packet group in the third period using the third transmission beam different from the first transmission beam and the second transmission beam. At least a portion of the third period overlaps the first period.
[0644] Here, the third base station or the third transmission system may repeatedly set the first period, the second period, and the third period, the third periods repeatedly set may each at least partially overlap the first period, or at least one of the third periods repeatedly set may not overlap the first period(s).
[0645] Further, in addition to the configuration of the first base station or the first transmission system, a fourth base station or a fourth transmission system further generates a fourth packet which includes data of a second stream, and transmits the fourth packet in a fourth period using a fourth transmission beam different from the first transmission beam. At least a portion of the fourth period overlaps the first period.
[0646] Note that the first period and the second period do not overlap in the above description, yet the first period and the second period may partially overlap, the entire first period may overlap the second period, or the entire first period may overlap the entire second period.
Based on full and complete consideration of the prior art documents and current application’s specification, the overlapping of PDSCHs are not mentioned at all much less, the limitations: “overlapping information to a user terminal, the overlapping information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH ) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel; and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the overlapping information”
Therefore, The specification lacks a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention
	Applicant is invited to contact the examiner to discuss the limitation.
Claim 13 recites the same features as claim 1, thus, it is rejected for the same reason.
The dependent claims 11-12 are rejected for being dependent on the rejected base claims 10.
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20220217687) in view of Park (US 20220124782) and further in view of Zhou (US 20210007080).

Referring to claim 10, Matsumura discloses a transmitting system for multiple transmission and reception points (TRPs) (abstract, FIG. 1-2 and Par. 5, 18, 24, 34, “multiple TRPs are used. A user terminal according to an aspect of the present disclosure includes: a receiving section that receives a first PDSCH (Physical Downlink Shared Channel) from a first transmission/reception point (TRP), and a second PDSCH from a second TRP whose at least one of time and frequency resources overlaps with the first PDSCH”, “second control of transmitting both of the first HARQ-ACK and the second HARQ-ACK to one of the first TRP and the second TRP, based on downlink control information for scheduling at least one of the first PDSCH and the second PDSCH”), comprising: 
a first base station (Par. 139, “a base station (eNB) of LTE (E-UTRA) is a master node (MN)”); a second base station (Par. 139, a base station (gNB) of NR is a secondary node (SN). In NE-DC, a base station (gNB) of NR is an MN, and a base station (eNB) of LTE (E-UTRA) is an SN); and 
a processor configured to: control the first base station and the second base station to transmit overlapping information to a user terminal (Par. 10, “terminal according to an aspect of the present disclosure includes: a receiving section that receives a first PDSCH (Physical Downlink Shared Channel) from a first transmission/reception point (TRP), and a second PDSCH from a second TRP”. Par. 179, “the transmitting/receiving section 120 may transmit a PDSCH to the user terminal 20. The control section 110 may control the PDSCH so that at least one of time and frequency resources thereof overlap a PDSCH transmitted from another base station 10.” Note that the transmitting/receiving section of the UE receives a first PDSCH (Physical Downlink Shared Channel) from a first TRP, and a second PDSCH from a second TRP whose at least one of time and frequency resources overlaps with the first PDSCH. Further note that the TRPs and base stations are used interchangeably, thus, first PDSCH is from a first base station and second PDSCH is from a second base station), 
the overlapping information first transmission of a first Physical Downlink Shared Channel (PDSCH) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel (Par. 101, “[0101] PDSCHs #1 and #2 may entirely overlap, may partially overlap, or may not overlap”. Par. 179, “the transmitting/receiving section 120 may transmit a PDSCH to the user terminal 20. The control section 110 may control the PDSCH so that at least one of time and frequency resources thereof overlap a PDSCH transmitted from another base station 10.”); 
and control the first base station and the second base station to perform the first transmission and the second transmission, respectively, according to the overlapping information (Abstract, Par. 10 and 98 and 99, “control section that transmits a first Hybrid Automatic Repeat reQuest ACKnowledgement (HARQ-ACK) for the first PDSCH to the first TRP, and controls first control of transmitting a second HARQ-ACK for the second PDSCH to the second TRP and second control of transmitting both of the first HARQ-ACK and the second HARQ-ACK to one of the first TRP and the second TRP, based on downlink control information for scheduling at least one of the first PDSCH and the second PDSCH.”. Claim 5, “performing, based on radio resource control (RRC) signaling, a first control to transmit first hybrid automatic repeat request acknowledgement (HARQ-ACK) for the first PDSCH and second HARQ-ACK for the second PDSCH by using different uplink resources, and a second control to transmit the first HARQ-ACK and the second HARQ-ACK by using a same uplink resource”. Note that base stations and TRPs are used interchangeably. Further note that after the overlapping of first PDSCH and second PDSCH are detected, in response the control section transmit a first Hybrid Automatic repeat reQuest ACKnowledgement (HARQ-ACK) for each of the first and the second PDSCH. This HarQ-ACK responsive or overlapping of the two PDSCHs for each PDSCH reads on the “perform the first transmission and the second transmission, respectively, according to the overlapping information”).
	Matsumura is silent on the overlapping information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel
In an analogous art Part discloses the overlapping information indicating whether first transmission of a first Physical Downlink Shared Channel (PDSCH) in a first frequency channel is fully, partially, or non-overlapped in a time domain with second transmission of a second PDSCH in a second frequency channel different from the first frequency channel (Park, Par. 385, “When the wireless device is scheduled with full/partially/non-overlapped PDSCHs in time and frequency domain, scheduling information for receiving a PDSCH is indicated and carried by the corresponding PDCCH”. Note that the scheduling information includes the overlapping information indicates partial, full or non-overlapping. Further note that this indication is indicated in the scheduling information transmitted to the terminal. Also see Par. 254, “In an example, the PDSCH and the PDCCH may overlap in at least one symbol. In an example, in response to the PDSCH and the PDCCH overlapping in at least one symbol and the first QCL type being different from the second QCL type, the wireless device may prioritize a reception of the PDCCH associated with the coreset”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Matsumura by incorporating the teachings of Park so that the overlapping information include the degree of overlapping and consequency different response would be taken based on whether the overlapping is full or partial or non-overlapping. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Matsumura is silent on a second PDSCH in a second frequency channel different from the first frequency channel
In an analogous art, Zhou discloses second PDSCH in a second frequency channel different from the first frequency channel ([0131] In some such aspects, the first PDSCH is transmitted on a first frequency range, and the second PDSCH is received on a second frequency range different from the first frequency range. [0172] In some such aspects, the first PDSCH is transmitted on a first frequency range, and the second PDSCH is received on a second frequency range different from the first frequency range).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of combination by incorporating the teachings of Zhour so that the overlapping could be determined in PDSCHs of different frequencies and fixed and thereby providing solution to the problem when different frequencies are used and they still overlap. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 11, the combination of Matsumura/Park/Zhou discloses the transmitting system according to claim 10, wherein first information in the first PDSCH is the same as second information in the second PDSCH (Zhou, Par. base station 502 signals the PDSCH 548 to the UE 504 by transmitting a PDCCH 546. IN FIG. 5, the PDCCH 546 is transmitted via the third CC 536. In the example in FIG. 5, the UE 504 successfully decodes the PDSCH 548 and transmits a second acknowledgment message in response via PUCCH 550 (e.g., second PUCCH). As illustrated in FIG. 5, in response to decoding PDSCH 548, the UE 504 sends a positive acknowledgment message (ACK) in PUCCH 550. The ACK may be included in an uplink control message, such as a UCI. In some implementations, the UE 504 may not (e.g., may cease) including carrier selection data in the PUCCH 550. To illustrate, the UE 504 ceases to include carrier selection data in subsequent PUCCHs after successful retransmission”. Note that ACKs are sent to acknowledge receipt of a PDSCH, thus, when a PDSCH is not ACKed, a duplicate would be transmitted to the terminal. Therefore, the first information in the first PDSCH would be the same as second information in the second PDSCH. Alternatively, Matsumura teaches an OFDM system as described in at least Par. 148 and 217, and Park teaches a MIMO system in par. 151. It is recognized by one skilled in the art that in the OFDM and MIMO systems, same  information can be transmitted via multiple steams more than once. Therefore, the first information in the first PDSCH would be the same as second information in the second PDSCH ). 
Referring to claim 12, the combination of Matsumura/Park/Zhou discloses the transmitting system according to claim 10, wherein the overlapping information further indicates whether third transmission of the first PDSCH in a first time slot is fully, partially, or non-overlapped in a frequency domain with fourth transmission of the second PDSCH in a second time slot different from the first time slot, and the processor is configured to control the first base station and the second base station to perform the third transmission and the fourth transmission, respectively, according to the overlapping information (Park, Par. 203, “third PUCCH resource set having a PUCCH resource set”. Par. 197, “A third CORESET 1403 occurs at a third symbol”. Zhou, [0092] In a second cycle 714, the base station 702 transmits a PDSCH 752 (e.g., third PDSCH) via the first CC 732. The PDSCH 752 may be signaled by the base station 702 by a corresponding PDCCH (not shown, such as PDCCH 546) via first CC 732. In the example of FIG. 7, the UE 704 is able to successfully receive and/or decode the PDSCH 752. In response to a PDSCH, such as PDSCH 752, UE 704 may transmit an acknowledgment message. In the example of FIG. 7, in response to successfully decoding PDSCH 752, the UE 704 transmits a positive acknowledgment message (ACK) in PUCCH 754 (e.g., third PUCCH). The ACK may be included in an uplink control message, such as a UCI. Also see Zhou, Par. 104, “In a third aspect, alone or in combination with one or more of the above aspects, the uplink transmission includes a Physical Uplink Shared Channel (PUSCH), a Physical Uplink Control Channel (PUCCH), or both”. Note that a third PDSCH can be transmitted to the terminal in the same fashion as the first and second PDSCHs. Further, the overlapping can be detected that involves the three PDSCHs as disclosed in rejection of claim 10 by Matsumura and the three PDSCHs can be in different frequencies as it was shown by Zhou in the rejection of claim 10).

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the  combination by incorporating the a third PDSCHs as disclosed by Park and Zhou and implement the overlapping indications and transmission information techniques disclosed by Matsumura and Park, and thereby providing solution to the problem when three PDSCHs are involved in the overlap. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 13 recites features analogous to the features of claim 10, except that claim 10 is directed to a system that include base stations and a user terminal where the base station transmit PDSCH overlapping information, while claim 13 is directed to only the user terminal of the system claim described in claim 10. Thus, it is rejected for the same reason as set forth above.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


/FRED A CASCA/               Primary Examiner, Art Unit 2644